DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-10 and 12-22 have been examined.

Allowable Subject Matter
Claims 2-10, 12, and 22 are allowed.
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Grigg et al. (U.S. Patent Application Publication 2015/0294385), discloses a system comprising a memory storing programming (Figure 1; paragraphs 9, 28, 39, 44, etc.); and one or more hardware processors coupled to the memory, and configured to read instructions to cause the system to perform operations (ibid.; also paragraphs 36, 37, and 74-76); and a computer-readable medium being non-transitory (paragraph 16).  Grigg discloses accessing an altered reality associated with an item visualized in a user interface (Abstract; paragraphs 52, 68, 70, 81, 83, 86, 90, and 91; Figure 6).  Grigg does not disclose acquiring spending data corresponding to an item visualized in a user interface, but Weiss et al. (U.S. Patent Application Publication 2005/0216373) teaches acquiring spending data on an item or category of items in the context of software accessible on a website or on a user’s personal or mobile computer or mobile computing device (paragraph 20), and personal or mobile computers or mobile computing devices are well known to display information, items, icons, etc., on 
Grigg discloses generating a visualization of spending data in the altered reality (Abstract; Figures 4 and 6; paragraphs 5, 9, 30, 42, 68, 70, 82, 83, 84, 86, 88, 89, and 91), and discloses a user interface (paragraph 42; Figure 1) via which the altered reality is presumably displayed.  Grigg does not disclose including an option to buy or sell the item, but Harris et al. (U.S. Patent Application Publication 2016/0109954) teaches including an option to buy or sell an item (paragraphs 125 and 390; Figures 10 and 41).  However, neither Grigg nor any other prior art of record discloses or teaches in context that the plurality of rooms corresponds to actual rooms of the building.  There is prior art on a virtual reality simulation of a building, especially a building yet to be actually constructed, where rooms in the simulated building presumably correspond to planned rooms in the actual building once it is built, but this is not quite what is recited.
The claims have also been analyzed under 35 U.S.C. 101.  Altered reality as such is not an improvement in technology, and the steps of acquiring and adjusting spending data could be performed by a human being.  However, although the claims are something of a judgement call, the step of determining a sub-location that comprises one of the plurality of actual rooms, in combination with other elements pertaining to altered reality, raises the claimed invention to significantly more than the 
The Double Patenting rejections made in the Non-Final Rejection of November 17, 2020 no longer apply, due to additional limitations recited in the claims.  
The above statement of allowance applies to both system claim 2 and computer-readable medium claim 13, and to their respective dependents.  Claims 2 and 13 are not entirely parallel to each other (they differ in what is recited in the “generating” step, and what is recited in the subsequent “displaying” step), but these minor differences are not essential; the same claim limitation makes both claim 2 and claim 13 non-obvious, and similar considerations make both claim 2 and claim 13 significantly more than an abstract idea.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Grigg et al. (U.S. Patent Application Publication 2015/0294385), discloses displaying a visualization of spending data in the altered reality (Abstract; Figures 4 and 6; paragraphs 5, 9, 30, 42, 68, 70, 82, 83, 84, 86, 88, 89, and 91), and discloses a user interface (paragraph 42; Figure 1) via which the altered reality is 
Grigg does not disclose acquiring spending data corresponding to an item visualized in a user interface, but Weiss et al. (U.S. Patent Application Publication 2005/0216373) teaches acquiring spending data on an item or category of items in the context of software accessible on a website or on a user’s personal or mobile computer or mobile computing device, and also determining a category of the item (paragraph 20); and personal or mobile computers or mobile computing devices are well known to display information, items, icons, etc., on user interfaces.
Grigg discloses categorizing items (Abstract; paragraphs 8, 15, 80, 81, 82, 84, 87, 88, 89, and 91), as does Weiss; however, neither Grigg nor Weiss teaches determining a sub-location within the location that corresponds to the category of the item.  Chavez (U.S. Patent Application Publication 2013/0051548) teaches a virtual reality environment of multiple rooms, with objects in those rooms (paragraphs 44, 65, 69, 70, 87, and 89); however, these rooms, which can be considered sub-locations, are not within the actual location of the user.  Thus, the disparate teachings of Grigg, Weiss, Harris, Chavez, and the other prior art references of record do not plausibly combine to arrive at the claimed system of claim 19.
Claims 19-21 have also been analyzed under 35 U.S.C. 101.  Altered reality as such is not an improvement in technology, and the steps of acquiring and adjusting spending data could be performed by a human being.  However, although the claims are something of a judgement call, the step of determining a sub-location that 
The Double Patenting rejections made in the Non-Final Rejection of November 17, 2020 no longer apply, due to additional limitations recited in the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 1, 2021